Name: Council Regulation (EC) No 499/96 of 19 March 1996 opening and providing for the administration of Community tariff quotas for certain fishery products and live horses originating in Iceland
 Type: Regulation
 Subject Matter: agricultural activity;  international trade;  means of agricultural production;  tariff policy;  trade;  fisheries;  Europe
 Date Published: nan

 23.3.1996 EN Official Journal of the European Union L 75/8 COUNCIL REGULATION (EC) No 499/96 of 19 March 1996 opening and providing for the administration of Community tariff quotas for certain fishery products and live horses originating in Iceland THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas an Agreement was concluded between the European Economic Community and the Republic of Iceland (1); Whereas, following the accession of Austria, Finland and Sweden, the abovementioned Agreement should be adjusted to take into account, in particular, the existing trade arrangements for fishery products between Austria, Finland and Sweden, of the one part, and Iceland, of the other part; Whereas to that end an Additional Protocol to the above Agreement, approved by Decision 96/147/EC (2) as well as an Agreement in the form of an Exchange of Letters approved by Decision 95/582/EC (3) have been concluded between the Community and Iceland; whereas by virtue of those instruments the Community has undertaken to open, subject to certain conditions, from 1 January to 31 December each year Community tariff quotas at zero duty for a number of products originating in Iceland; Whereas the tariff quotas in question relate to an indefinite period and accordingly, for reasons of efficiency and in order to simplify implementation of the measures concerned, it appears appropriate to provide for the application of this Regulation to be placed on a multiannual footing; Whereas, for reasons of simplification, provision should be made to empower the Commission to give effect, following receipt of the opinion of the Customs Code Committee, to necessary amendments and technical adaptations of this Regulation arising from amendments to the combined nomenclature and Taric codes, extensions of tariff measures, necessary adaptations following the conclusion of protocols or exchanges of letters, amendments to this Regulation for the implementation of any other instrument in the framework of the abovementioned Agreement as well as adaptations of volume, periods and quota rates arising from decisions by the Council; Whereas all Community importers should be ensured equal and continuous access to the said quota and the duty rate laid down for the quota should be applied without interruption to all imports of the product in question into all Member States until the quota is exhausted, during the whole period of the validity of the agreements with Iceland; Whereas the decision for the opening, in execution of its international obligations, of tariff quotas should be taken by the Community; whereas, to ensure the efficiency of a common administration of these quotas, there is no reason why the Member States should not be authorized to draw from the quota volumes the necessary quantities corresponding to actual imports; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are being used up and inform the Member States accordingly, HAS ADOPTED THIS REGULATION: Article 1 1. From 1 January to 31 December of each year, the customs duties applicable to imports of the products originating in Iceland referred to in this Regulation shall be suspended within the limit of the Community tariff quotas shown for each product. 2. Imports of fishery products shall not qualify for the tariff quotas unless the free-at-frontier price laid down in Article 22 of Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products (4) is at least equal to any reference price which has been fixed by the Community for the products or categories of products in question. 3. The provisions of Protocol 3 of the Agreement between the European Economic Community and the Republic of Iceland defining the concept of originating products and setting out the arrangements for administrative cooperation, as last amended by Decision No 1/94 of the EC-Iceland Joint Committee (5), shall apply. Article 2 The tariff quotas referred to in Article 1 shall be administered by the Commission, which may take any appropriate administrative measures in order to ensure efficient administration. Article 3 If an importer presents in a Member State a declaration of entry into free circulation including a request for preferential benefit for a product covered by this Regulation, and if this declaration is accepted by the customs authorities, the Member State concerned shall draw, from the quota volume by means of notification to the Commission, a quantity corresponding to those needs. The requests for drawing, with an indication of the date of acceptance of the said declarations, must be communicated to the Commission without delay. The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member States concerned, to the extent that the available balance so permits. If a Member State does not use the quantities drawn, it shall return them as soon as possible to the corresponding quota volume. If the quantities requested are greater than the available balance of the quota volume, allocation shall be made on a pro rata basis with respect to the requests. Member States shall be informed thereof by the Commission. Article 4 Each Member State shall guarantee importers of the products in question equal and continuous access to the quotas as long as the balance of the corresponding quota volume allows. Article 5 1. The provisions necessary for the application of this Regulation, in particular: (a) the amendments and technical adaptations, in so far as necessary, arising from amendments of the combined nomenclature and Taric codes; (b) the necessary adaptations resulting from the conclusion by the Council of protocols or Exchanges of Letters between the Community and Iceland in the framework of the Agreement referred to in this Regulation; (c) the prorogation of tariff measures conforming to the provisions contained in the Agreement referred to in this Regulation; (d) the necessary adaptations of volumes, periods and quota duty arising from decisions adopted by the Council; and (e) the amendments to this Regulation necessary for the putting into practice of any other act within the framework of the Agreement referred to in this Regulation shall be adopted in accordance with the procedure laid down in Article 6 (2). 2. The provisions adopted pursuant to paragraph 1 shall not authorize the Commission to:  carry over a balance of preferential quantities from one quota period to another,  modify the timetable laid out in the agreements or protocols,  transfer quantities from one quota to another,  open and manage quotas resulting from new agreements,  adopt legislation effecting the management of quotas which are the subject of certificates of importation. Article 6 1. The Commission shall be assisted by the Customs Code Committee set up by Article 247 of Regulation (EEC) No 2913/92 (6). 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on a draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote. The Commission shall adopt the measures, which shall apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall be communicated by the Commission to the Council forthwith. In that event:  the Commission shall defer application of the measures which it has decided for three months from the date of such communication,  the Council, acting by qualified majority, may take a different decision within the period referred to in the first paragraph. 3. The Committee may examine any question concerning the application of this Regulation which is raised by its chairman either on his own initiative or at the request of a Member State. Article 7 Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with. Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 1996. For the Council The President W. LUCHETTI (1) OJ No L 301, 31. 12. 1972, p. 2. (2) OJ No L 34, 13. 2. 1996, p. 33. (3) OJ No L 327, 30. 12. 1995, p. 17. (4) OJ No L 388, 31. 12. 1992, p. 1. Regulation as last amended by Regulation (EC) No 3318/94 (OJ No L 350, 31. 12. 1994, p. 15). (5) OJ No L 204, 6. 8. 1994, p. 62. (6) OJ No L 302, 19. 10. 1992, p. 1. Regulation as amended by the 1994 Act of Accession. ANNEX Order No CN code Taric code Description Amount of quotas (in t) Quota duty ( %) 09.0791 0101 19 10  Live horses 100 head 0 0101 19 90  09.0793 0302 12 00  Salmon, fresh or chilled 50 0 0304 10 13  Salmon fillets, fresh or chilled 0304 20 13  Frozen salmon fillets 09.0794 0302 23 00  Sole, fresh or chilled 250 0 0302 29  Megrim and other flat fish, fresh or chilled 0302 69 85  Blue whiting, fresh or chilled 0303 32 00  Frozen plaice 0303 79 96  Other frozen fish 0304 10 19  Coalfish fillets, chilled or frozen 0304 10 33  Fish of coalfish, fresh or chilled 0304 10 35  Redfish fillets, fresh or chilled ex 03041038 03041038 *10 *20 *50 *90 Other fish fillets, other than herring and mackerel, fresh or chilled 0304 10 98  Other fish meat, fresh or chilled 0304 20 19  Frozen fillets of other freshwater fish 0304 90 35  Frozen cod meat of the species Gadus macrocephalus 0304 90 38  Frozen cod meat of the species Gadus morhua 0304 90 39  Frozen cod meat of the species Gadus ogac and frozen fish meat of the species Boreogadus saida 0304 90 41  Frozen coalfish meat 0304 90 47  Frozen hake meat of the genus Merluccius 0304 90 59  Frozen blue whiting meat ex 03049097 03049097 *31 *39 *50 *60 *70 *80 *90 Other frozen fish meat, except mackerel 09.0795 0305 61 00  Herring, salted but not dried or smoked, and herring in brine 1 750 0 09.0796 0306 19 30  Frozen Norway lobsters (Nephrops norvegicus) 50 0 09.0797 1604 12 91  Other prepared or preserved herring, in hermitically sealed containers 2 400 0 1604 12 99  Other prepared or preserved herring, other 09.0798 1604 19 98  Other prepared or preserved fish, whole or in pieces 50 0 ex 16042090 16042090 *20/80 *30/80 *35/80 *50/80 *90/80 Other prepared or preserved fish meat, except herring and mackerel